Order entered March 10, 2021




                                                      In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                             No. 05-20-00864-CV

                                      IN RE NEORA, LLC, Relator

                   Original Proceeding from the 160th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-20-07296

                                               ORDER
                             Before Justices Myers, Molberg, and Goldstein

              Based on the Court’s opinion of this date, we DENY relator’s petition for

      writ of mandamus.1


                                                              /s/    LANA MYERS
                                                                     JUSTICE




1
    Justice Molberg would grant the petition for writ of mandamus.